

115 HR 6748 IH: Emergency Medical Services for Children Program Reauthorization Act of 2018
U.S. House of Representatives
2018-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6748IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2018Mr. King of New York (for himself, Ms. Castor of Florida, Mr. Stewart, and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to reauthorize the Emergency Medical Services for Children
			 program.
	
 1.Short titleThis Act may be cited as the Emergency Medical Services for Children Program Reauthorization Act of 2018. 2.Reauthorization of the Emergency Medical Services for Children programSection 1910(d) of the Public Health Service Act (42 U.S.C. 300w–9(d)) is amended—
 (1)by striking 2014, and and inserting 2014,; and (2)by inserting before the period the following: , and $22,334,000 for each of fiscal years 2020 through 2024.
			